department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date contact person identification_number contact number employer_identification_number uil form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_61 c we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date legend c d e f g h j m dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below issues do your activities further an exempt_purpose consistent with exemption under sec_501 c of the code no for the reasons stated below do your net_earnings inure to the benefit of insiders thus precluding exemption under sec_501 c of the code yes for the reasons stated below letter cg catalog number 47630w facts you were formed bye because he and many other people are victims of m attacks according to your articles of incorporation your purpose is the protection of the human rights of defenseless victims from involuntary microwave and m attack organized stalking or direct mind control attack of its various forms and to compensate such targets from sic the associated damage or death resulting from such sightings you operate in g state but you chose to incorporate in d state on c date you explained that you incorporated in d due to their advantageous tax strategies for business owners and entrepreneurs and also corporate veil protection for business prior to your incorporation your founder e exhausted his personal investments paying expenses for equipment supplies consulting services and start_up costs the same year you were formed e contacted f for services f is a for profit consulting company in d state the services provided by f include access to a consultant for marketing an asset protection planner and a nonprofit specialist these consultants serve as your registered agent in d state registered you to operate in g state prepared your business plan and form_1023 and agreed to find grant funds and compile a list of possible donors who would be sympathetic to your cause you also contracted with them f through h to build a business line of credit the plan included a list of vendors that were described as companies that help supply new corporations your website and exempt application describe m attacks as electronic radio or microwave transmissions from governmental agencies and others who are working on projects that manipulate or control human behavior you state the use of m weapons and supporting structures implement torture to humans mostly to the brain have been also used on the heart and genital area these acts are perpetrated by intelligence agencies individuals defense contractors mental health agencies and clandestine crime watch organizations who also work with organized crime syndicates these weapons are used on unwilling targets based upon surveillance that skips all privacy laws and letter cg catalog number 47630w involuntary continuous exposure to directed-energy systems electronic radiation and complex manipulation and scanning of the human mind are damaging dangerous and a public hazard to combat m weapons you will educate the public about involuntary mind control especially within the area related to m weapons develop anti-m weapons that cancel attacks against human targets by electronic jamming methods and implement counter m attacks for particular victims on a case-by-case basis your website is described as an open effort for the protection of the human rights of defenseless victims from involuntary microwave and m attack organized stalking or direct mind control attack of its various forms and to compensate such targets from the associated damage the website solicits donations for the specific purpose of influencing proposed_legislation known as j j is legislation written by e if adopted j would prohibit or regulate the use of m weapons on the public among the provisions of j violators are subject_to fines and imprisonment and additional restitution may be ordered for the victims of m attacks the full text of j and a letter written to a us senator advocating its consideration is provide on your website and the public is urged to contact members of the us congress to express support of j's enactment you will resubmit j legislation to the house and senate weekly until it passes you will operate a_trust fund that will provide additional compensation to the victims of m attacks the victim trust fund will be posted added to j as a proposed amendment the courts can refer a victim to you as an adjunct to the law for additional compensation the victim trust fund has not been established or funded since it depends on j becoming law you did not provide a detailed description of the proposed operations of the trust or describe the process by which you will verify claims or insure unbiased selection of eligible victims you have however identified e as one of the victims of m attacks who would be eligible for additional compensation mandated by j your balance_sheet reports more than dollar_figure in liabilities since these liabilities are expenses paid_by e prior to your formation you plan is to reimburse approximately dollar_figure of those expenses to e after f has successfully procured grants for you letter cg catalog number 47630w grants and contributions you receive will be used in the following priority order to buy necessary test equipment tools and accessories support business_expenses and repay expenses paid_by e prior to your formation you also stated anonymous donations contributions gifts or benevolence not so specified can be used for a private_inurement refund up to but not over dollar_figure any income left over will be used to make expenditures to influence legislation law sec_501 of the internal_revenue_code code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific educational_purposes or testing for public safety literary or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection i and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_501 c of the code provides in part for the exemption of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_501 c b states exemption shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual letter cg catalog number 47630w sec_1 a -1 c of the income_tax regulations states that the words private_shareholder_or_individual mean an individual having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states in order to be exempt as an organization described in sec_501 c of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c provides an organization is operated exclusively for exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 c it is not so operated if more than an insubstantial part of its activities do not further those purposes sec_1 c -1 c provides an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private individuals sec_1_501_c_3_-1 provides an organization is not operated exclusively for one or more exempt purposes if it is an action_organization as defined in subdivisions ii iii or iv of this subparagraph sec_1 c -1 c ii identifies an organization as an action_organization if a substantial part of its activities is attempting to influence legislation by propaganda or otherwise for this purpose an organization will be regarding as attempting to influence legislation if the organization a contacts or urges the public to contact members of a legislative body for the purpose of proposing supporting or opposing legislation or b advocates the adoption or rejection of legislation sec_1 c -1 c iv states an organization is an action_organization if it has the following two characteristics a its main or primary objective or objectives as distinguished from its incidental or secondary objectives may be attained only by legislation or a defeat of proposed_legislation and b it advocates or campaigns for the attainment of such main or primary objective or objectives as distinguished from engaging in nonpartisan analysis study or research and making the results thereof available to the public in determining whether an organization has such characteristics all the surrounding facts and circumstances including the articles and all activities of the organization are to be considered letter cg catalog number 47630w sec_1_501_h_-1 states a public charity that elects the expenditure test may nevertheless lose its tax exempt status if it is an action_organization under sec_1 c - c iii or iv a public charity that does not elect the expenditure test remains subject_to the substantial part test the substantial part test is applied without regard to the provisions of sec_501 h and and the related regulations sec_1 c -1 d ii of the regulations states that to be charitable an organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the private benefit restriction is not limited to benefits provided to insiders rather the restriction applies to benefits provided to any individual whether or not the individual is in a position to control or influence the organization the private benefit restriction operates against all parties who receive a benefit not accorded the public as a whole revrul_62_71 1962_1_cb_85 found an organization which as its primary objective advocates the adoption of a doctrine or theory which can become effective only by the enactment of legislation is not entitled to exemption from federal_income_tax under sec_501 a of the internal_revenue_code of since it is an 'action' organization and thus is not operated exclusively for educational_purposes within the meaning of sec_501 c of the code revrul_67_293 1967_2_cb_185 held an organization substantially engaged in promoting legislation to protect or otherwise benefit animals is not exempt from federal_income_tax under sec_501 c of the internal_revenue_code of even though the legislation it advocates may be beneficial to the community in revrul_70_79 1970_1_cb_127 an organization was created to assist local governments of a metropolitan region by studying and recommending regional policies directed at the solution of mutual problems that transcend the local jurisdictions but affect all of them although some of the plans and policies formulated by the organization could only be carried out through legislative enactments the organization did not direct its efforts or expend funds in making any legislative recommendations preparing prospective legislation or contacting legislators for the purpose of influencing_legislation the ruling concluded that because the organization did not advocate the adoption of any legislation or legislative action to implement these findings it was not an action_organization therefore the organization qualified for exemption under sec_501 ofthe code revproc_86_43 c b identifies the factors which are indicative that the method used by the organization to advocate its viewpoints or positions is not educational letter cg catalog number 47630w viewpoints or positions unsupported by facts are a significant portion of the organization's communications facts that purport to support the viewpoints or positions are distorted the organization's presentations make substantial use of inflammatory and disparaging terms and express conclusions more on the basis of strong emotional feelings than of objective evaluations the approach used in the organization's presentations is not aimed at developing an understanding on the part of the intended audience or readership because it does not consider their background or training in the subject matter in families against government slavery v commissioner the court concluded that the irs was right to decide that the organization did not further educational_purposes within the meaning of the relevant regulations because petitioner's materials when evaluated by the standards in dollar_figure of revproc_86_43 c b pincite were full of unsupported opinions and distorted facts thus because the organization's activities did not further educational_purposes the denial of tax-exempt status was proper in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in old dominion box co v united_states 477_f2d_344 4th cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose application of law our review of your application and additional information provides has led us to conclude you do not qualify for exemption because you failed to establish you operate exclusively for charitable or educational_purposes you operate for the benefit of private interest sec_2 you are an action_organization and sec_1_501_c_3_-1 sec_1 c -1 c sec_1_501_c_3_-1 letter cg catalog number 47630w no charitable or educational purpose you have failed to establish your fund for victims will be operated in a charitable manner the fund has not been established you have no application form defined selection criteria selection committee or other information which demonstrates an unbiased selection however you have determined that e would be eligible for compensation you have also failed to establish the development and use of anti m weapons or the implementation of counter attacks accomplishes charitable purposes as defined in sec_501 c of the code and c -1 a of the regulations as you provided no specific information on how either activity will be accomplished you also failed to establish activities as educational you educate by posting information on your web site your web pages state in pertinent part this website is an open effort for the protection of the human rights of defenseless victims from involuntary microwave and m attack organized stalking or direct mind control attack of its various forms and to compensate such targets from the associated damage your website requests readers to contact their representatives and senators to recommend legislative change includes a blog page and solicits contributions for acquisition or leasing of test equipment you failed to establish these activities as educational inurement and private benefit your activities will provide significant benefit to e e through a consulting company has obtained the services of a nonprofit specialist marketing and asset protection planner to help establish you and apply for tax exemption the consulting company has promised pending grants that are intended for charitable purposes these grants along with donations of cash and equipment will be used to reimburse e's personal expenses_incurred prior to your formation thus you were formed to provide a source of funding to e you also benefit e by working to introduce his legislation which provides a legal avenue for the collection of financial damages to victims of m attacks those financial damages are to be put into a victim's trust fund that you will manage and distribute to victims that includes e your funds will flow through your victim trust fund toe resulting in inurement to e like the organization in better business bureau of washington a substantial part of your activities benefit the private interests of e and thus you serve a substantial sec_1 c -1 d i income_tax regs letter cg catalog number 47630w nonexempt purpose further you have failed to establish that e or others will not privately benefit from your development and use of anti m weapons action_organization you are similar to the organization in rev rut supra because you too have a primary objective the enactment of legislation and are thus an action_organization you also fail to meet the operational_test because of your lobbying_activities are more than insubstantial you advocate and campaign for the adoption of proposed_legislation regarding m attacks and have characteristics of an action_organization as defined in sec_1 c -1 c iv of the regulations you encourage the public to contact members of congress for the purpose of the your objective to manage the victim trust fund can only be attained by the adoption proposed adoption of j of legislation like the organization described in revrul_67_293 you intend to protect humans by urging the public to support legislation and you are not similar to the organization subject_to revrul_70_79 you were not formed to assist local_government and you do not refrain from advocating adoption of legislation further you do not meet the requirements for an organization exempt under sec_501 c because you will make direct solicitation to legislators and submit proposed_legislation as a primary objective you entire operation is dependent on the passage of j legislation you also fail to meet the requirements of sec_501 c of the code because you are not operated exclusively for the promotion of social welfare the payment of e's personal expenses as well as payments to e through your victim trust fund result in inurement toe which likewise bars exemption under sec_501 c finally like the organization described in old dominion box co v united_states supra you are operating for the substantial non exempt_purpose of benefiting your founder e letter cg catalog number 47630w your position you protect the human rights of defenseless victims from m attacks you also claim that your legislative activities are insubstantial and you have submitted form_5768 for organizations making an election under sec_501 h of the internal_revenue_code service response to your position as noted above you have failed to establish that your activities are exclusively charitable or educational you also advance the private interests of your founder e allowing for inurement of your earnings to flow to e you have the specific characteristics of an action_organization as defined in the regulations advocating for the adoption of j legislation is your primary objective accordingly the completion of form_5768 does not overcome the fact that you have failed to establish your operations are exclusively charitable or educational your operations result in inurement toe and you are an action_organization conclusion you do not qualify for exemption under sec_501 c of the code because you have failed to establish your operations are exclusively charitable or educational you operate for the private interests of e and your primary objective is accomplished as an action_organization you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status types of information that should be included in your protest can be found on page of publication under the heading filing a protest the statement of facts must be declared true under penalties of perjury this may be done by adding to the protest the following signed declaration letter cg catalog number 47630w under penalties of perjury i declare that i have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your protest will be considered incomplete without this statement if an organization's representative submits the protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code section b provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth corbin acting director exempt_organizations enclosure publication letter cg catalog number 47630w
